The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 17, 2014

          Nos. 04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, & 04-14-00139-CR

                                    Billy Edward GONZALEZ,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 381st Judicial District Court, Starr County, Texas
                Trial Court Nos. 12-CR-611, 12-CR-615, 12-CR-613, & 12-CR-609
                            Honorable Jose Luis Garza, Judge Presiding

                                           ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, and 04-14-00139-CR consolidated. The
parties must file motions, briefs, and other pleadings as if the appeals were one but put both appeal
numbers in the style of the case. However, a record must be filed in each appeal, the record in each
case will remain separate and, if supplementation of the record becomes necessary, the
supplemental material must be filed in the appeal to which it applies. The cases must be argued
together in one brief, as in a single appeal, and if oral argument is requested and granted, the entire
case must be argued as a single appeal, with the total time limit for each party equal to the ordinary
time limit for a party in a single appeal. The court will dispose of both appeals in the same
judgment, opinion, and mandate.

        We order the clerk of this court to serve copies of this order on all counsel, the district
clerk, and the court reporter.

                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court